Mollison, Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement for decision upon stipulation, on the basis of which I find that export value, as defined in section 402a(d), Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the footwear in chief value of rubber involved, and that such value is the invoice unit values (the ex-factory prices), plus the shipping or f.o.b. charges only, without the buying commission.
Judgment will issue accordingly.